EXHIBIT 10.23

 

Portions of this agreement have been omitted and separately filed with the SEC
with a request for confidential treatment. The location of those omissions have
been noted by [**].

 



 

AMENDMENT TO DISTRIBUTION AGREEMENT

 

This Amendment (this “Amendment”) is entered into as of October 15, 2008, by and
between ID Biomedical Corporation (“IDB”) and Henry Schein, Inc. (“HSI”).

 

HSI and IDB have entered into a certain Distribution Agreement for Fluviral
influenza vaccine as of December 2, 2004 and have entered into certain
amendments to that agreement from time to time (as amended, the “Agreement”). In
December 2005, IDB became a wholly owned subsidiary of GlaxoSmithKline Inc., a
wholly owned subsidiary of GlaxoSmithKline plc and an affiliate of SmithKline
Beecham Corporation d/b/a GlaxoSmithKline (“GSK”). HSI and IDB desire to make
certain amendments to the Agreement as set forth herein.

 

NOW THEREFORE, in consideration of the mutual covenants and agreements contained
herein, and upon the terms and subject to conditions set forth below, HSI and
IDB, intending to be legally bound hereby, agree to amend the Agreement as
follows:

 

1.         Definitions. All capitalized terms used in this Amendment without
definition shall have the meanings set forth in the Agreement.

 

2.         Federal Excise Tax. Section 4.1 is hereby amended, retroactively to
the Effective Date of the Agreement and for all Flu Seasons under the Agreement,
by adding the following sentences at the end thereof: “For purposes of
clarification, in addition to the Purchase Price, HSI shall also pay to IDB for
all Product shipped to HSI all applicable Federal excise taxes on all Product
shipped to HSI in effect on the date of IDB’s shipment of Product to HSI; and
any such Federal excise tax shall not be included in the calculation of [**]
either as amounts invoiced or as a reduction of the gross amounts invoiced. In
the event that any Product sold to HSI on which HSI has paid IDB the Federal
excise tax is not used in a Flu Season, HSI may return each Product to IDB’s
designated location for such returns and IDB will seek reimbursement for the
Federal excise tax paid by HSI from the Federal government and will pay any such
reimbursement to HSI. Any such return or reimbursement will not include a refund
or reimbursement by IDB of the Purchase Price of such Product, except as
otherwise specifically provided in the Agreement. In the event that the laws,
rules or regulations governing the Federal excise tax change from time to time,
the parties will negotiate in good faith reasonable amendments to the Agreement
to address those changes consistent with this provision.”

 

3.         Termination. Section 15.1 is hereby amended to shorten the term of
the Agreement by two years by deleting “2014/2015 Flu Season” and replacing it
with “2012/2013 Flu Season.”

 

4.

Minimum Quantity.

 

 

4.1

The text under the heading of “Total Minimum Quantity per Flu Season” of
Paragraph 1 of Schedule 1 of the Agreement is hereby amended and restated to
read in full as follows:

 

 

[**] - Confidential or proprietary information redacted.

 



 

--------------------------------------------------------------------------------

 

“Subject to Sections 3.2 and 3.9 of the Agreement, the Minimum Quantity per Flu
Season to be supplied by IDB and purchased by HSI shall be the lesser of (i)
[**] doses of Product (“Minimum Doses”) or (ii) [**] percent [**] (“Minimum
Percentage”) of Product that IDB ships to the Territory for sale or distribution
in the Territory for such Flu Season.”

 

 

4.2

Section 3.1 is hereby amended to delete the last sentence.

 

 

4.3

Section 3.4 is hereby deleted in its entirety.

 

 

4.4

Section 3.9 is hereby amended and restated to read in full as follows:

 

“If, at any time during the Term, (i) a New Flu Vaccine (as defined below) has
received Regulatory Authority authorization for marketing and sale in the
Territory, and (ii) sales of such New Flu Vaccine captured [**]% of the total
market share for all seasonal influenza virus vaccines in the Territory
(measured in terms of total doses sold for a given Flu Season) for at least one
(1) Flu Season, then the Minimum Quantity shall be reduced in subsequent Flu
Seasons by the same percentage that such New Flu Vaccine has in total market
shares as calculated above. For the purposes of this Section 3.9, “New Flu
Vaccine” shall mean a new universal influenza virus vaccine that competes with
and can be used in place of currently produced seasonal trivalent influenza
virus vaccines.”

 

 

4.5

Section 7.4 is hereby amended to delete the third and fourth sentences.

 

5.

Purchase Price.

 

 

5.1

Paragraph 2(A)(ii) of Schedule 1 is amended and restated to read in full as
follows:

 

“[**];”

 

 

5.2

Paragraph 2(A)(iii) of Schedule 1 is amended and restated to read in full as
follows:

 

“[**];”

 

6.         Minimum Purchase Price. Section 2(C) of Schedule 1 is amended and
restated to read in full as follows:

 

 

“Minimum Purchase Price.

[**]”

 

7.         Treatment of Rebates. Section 1.11.2 is hereby amended and restated
to read in full as follows:

 

“[**].”

 

2

[**] - Confidential or proprietary information redacted.

 



 

--------------------------------------------------------------------------------

 

8.         Effect of Amendment. Except as expressly modified by this Amendment,
the terms and provisions of the Agreement shall remain in full force and effect.
In the event of any conflict between the terms of this Amendment and the terms
of the Agreement, the terms of this Amendment shall control.

 

9.         Miscellaneous. Each party agrees to execute, acknowledge and deliver
such further instruments, and to do all such other acts, as may be reasonably
necessary or appropriate in order to carry out the purposes and intent of this
Amendment.

 

10.       Counterparts. This Amendment may be executed in two or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same instrument.

 

IN WITNESS WHEREOF, each party has caused this Amendment to the Agreement to be
executed on its behalf by its duly authorized officer as of the date first above
written.



ID Biomedical Corporation

Henry Schein, Inc

 

 

By:       /s/ Kurt Henjes

By:       /s/ Steven Paladino

Title:   Director

Title:   EVP, CFO

 

 

 

3

[**] - Confidential or proprietary information redacted.

 



 

 